Exhibit 10.16

MASSEY ENERGY COMPANY

2006 STOCK AND INCENTIVE COMPENSATION PLAN

(As Amended and Restated Effective January 1 2009)



--------------------------------------------------------------------------------

ARTICLE I

Establishment, Purpose and Duration

1.1 Establishment of the Plan. Massey Energy Company (hereinafter referred to as
the “Company”), a Delaware corporation, hereby establishes a stock and incentive
compensation plan to be known as the “2006 Stock and Incentive Compensation
Plan” (hereinafter referred to as the “Plan”), as set forth in this document.
Unless otherwise defined herein, all capitalized terms shall have the meanings
set forth in Section 2.1 herein. The Plan permits, subject to the limitations
herein, the grant of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Units, Unrestricted Stock,
and/or Incentive Awards to Members and Non-Employee Service Providers and
Non-Qualified Stock Options, Restricted Stock and Restricted Units to
Non-Employee Directors.

The Plan was adopted by the Board of Directors of the Company on February 21,
2006, to become effective (the “Effective Date”) as of May 16, 2006 once
approved by the Company’s shareholders at the May 16, 2006 annual meeting in
accordance with applicable laws and applicable rules of the New York Stock
Exchange. Awards may not be granted under the Plan prior to shareholder approval
of the Plan. The Plan actually became effective once the results of the
shareholder meeting were finally certified by the independent inspectors of
election on June 28, 2006 and was subsequently amended effective August 15, 2006
to place further limitation on awards that did not require shareholder approval.

The Plan was further amended effective November 14, 2006 in order (1) to revise
the definition of “Fair Market Value” as used in connection with valuing Stock
under the Plan for awards made on or after November 14, 2006 and (2) to provide
for mandatory equitable adjustments in awards outstanding under the Plan as a
result of a reorganization, merger, consolidation, recapitalization,
restructuring, reclassification, dividend (other than a regular, quarterly cash
dividend) or other distribution, stock split, reverse stock split, spin-off or
the like, or if substantially all of the property and assets of the Company are
sold.

The plan was further amended effective January 1, 2009 to add provisions to
comply with Section 409A of the Code.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success of
the Company and its Subsidiaries by providing incentives to Members,
Non-Employee Service Providers and/or Non-Employee Directors that will promote
the identification of their personal interest with the long term financial
success of the Company and with growth in shareholder value. The Plan is
designed to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Members, Non-Employee Service Providers
and/or Non-Employee Directors upon whose judgment, interest, and special effort
the successful conduct of its operation is largely dependent.

1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article XIV herein, until May 15, 2016, at which time the Plan shall terminate
except with respect to Awards made prior to and outstanding on that date which
shall remain valid in accordance with their terms.

 

1



--------------------------------------------------------------------------------

ARTICLE II

Definitions

2.1 Definitions. Except as otherwise defined in the Plan, the following terms
shall have the meanings set forth below:

(a) “Agreement” means a written agreement implementing the grant of each Award
signed by an authorized officer of the Company or member of the Committee and by
the Participant.

(b) “Award” or “Grant” means, individually or collectively, a grant under the
Plan of Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Units, Unrestricted Stock and/or Incentive
Awards.

(c) “Award Date” or “Grant Date” means the date on which an Award is made by the
Committee under the Plan.

(d) “Board” or “Board of Directors” means the Board of Directors of the Company.

(e) “Change in Control” means, the occurrence of either of the following events
(i) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition
by such person) shares of the Company having thirty (30) percent or more of the
total number of votes that may be cast for the election of directors of the
Company; or (ii) as the result of any cash tender or exchange offer, merger or
other business combination, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of the Company or
any successor to the Company and be replaced by persons whose appointment or
election is not endorsed by the majority of directors before the Transaction.

To the extent that a Participant must consent to the change of this definition,
the change will not be effective unless such consent is obtained. To the extent
that a Participant’s consent has not been obtained, the definition in effect
immediately prior to this amendment shall be controlling with regard to such
Participant.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means the committee or committees of the Board appointed to
administer the Plan pursuant to Article III herein. With respect to Awards
granted pursuant to the Plan to Members and Non-Employee Service Providers, all
of the members of the Committee shall be “non-employee directors” as defined in
Rule 16b-3, as amended, under the Exchange Act, or any similar or successor
rule, and “outside directors” within the meaning of Section 162(m)(4)(C)(i) of
the Code. Unless otherwise determined by

 

2



--------------------------------------------------------------------------------

the Board, the Compensation Committee of the Board, or any successor committee
responsible for executive compensation, shall constitute the Committee with
respect to Awards to Members, Non-Employee Service Providers, and Non-Employee
Directors.

(h) “Company” means Massey Energy Company, a Delaware corporation, or any
successor thereto as provided in Article XVI herein.

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(j) “Fair Market Value” of a Share for purposes of this Plan means as of any
date, the closing market price (that is, the price at which Shares were last
sold in the regular way on the New York Stock Exchange) of the Stock on the
relevant date if it is a trading date or, if no Shares so traded on the New York
Stock Exchange on the date in question, then for the next preceding date for
which Shares so traded on the New York Stock Exchange or if, in the opinion of
the Committee, this method is inapplicable or inappropriate for any reason, the
fair market value as determined pursuant to a reasonable method adopted by the
Committee in good faith for such purpose.

(k) “Incentive Award” means an Award, designated as an Incentive Award, which is
a bonus opportunity awarded under Article XI herein pursuant to which a
Participant may become entitled to receive an amount (which may be payable in
cash, Shares or other property) based on satisfaction of such performance
criteria as are specified in the Agreement evidencing the Award.

(l) “Incentive Stock Option” or “ISO” means an option to purchase Stock, granted
under Article VI herein, which is designated as an incentive stock option and
meets the requirements of Section 422 of the Code.

(m) “Member” means a current or prospective member employed as a common law
employee of the Company or any Subsidiary (including any corporation,
partnership, limited liability company or joint venture which becomes a
Subsidiary after the adoption of the Plan by the Board).

(n) “Non-Employee Director” means a director of the Company or any Subsidiary
who is not a common law employee of the Company or any Subsidiary (including any
corporation, partnership, limited liability company or joint venture which
becomes a Subsidiary after the adoption of the Plan by the Board).

(o) “Non-Employee Service Provider” means a consultant, advisor or other
independent contractor providing services to the Company or any Subsidiary
(including any corporation, partnership, limited liability company or joint
venture which becomes a Subsidiary after the adoption of the Plan by the Board).

 

3



--------------------------------------------------------------------------------

(p) “Non-Qualified Stock Option” or “NQSO” means an option to purchase Stock,
granted under Article VI herein, which is not an Incentive Stock Option.

(q) “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

(r) “Option Price” means the exercise price per share of Stock covered by an
Option.

(s) “Participant” means a Member, a Non-Employee Service Provider or a
Non-Employee Director who has been granted an Award or Grant under the Plan and
whose Award or Grant remains outstanding.

(t) “Performance-Based Compensation Award” means any Award for which exercise,
full enjoyment or receipt thereof by the Participant is contingent on
satisfaction or achievement of a Performance Goal applicable thereto. If a
Performance-Based Compensation Award is intended to be “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, the grant
of the Award, the establishment of the Performance Goal, the making of any
modifications or adjustments and the determination of satisfaction or
achievement of the Performance Goal shall be made during the period or periods
required under and in conformity with the requirements of Section 162(m) of the
Code. The terms and conditions of each Performance-Based Compensation Award,
including the Performance Goal and Performance Period, shall be set forth in an
Agreement or in a subplan of the Plan which is incorporated by reference into an
Agreement.

(u) “Performance Goal” means one or more performance measures or goals set by
the Committee in its discretion for each grant of a Performance-Based
Compensation Award. The extent to which such performance measures or goals are
met will determine the amount or value of the Performance-Based Compensation
Award to which a Participant is entitled to exercise, receive or retain. For
purposes of this Plan, a Performance Goal may include any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
subsidiary or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow, (ii) earnings (including gross
margin, earnings before interest, taxes, depreciation and amortization
(“EBITDA”), earnings before interest and taxes (“EBIT”), earnings before taxes
(“EBT”), and net earnings), (iii) earnings per share (basic or diluted),
(iv) growth in earnings or earnings per share, (v) stock price, (vi) return on
equity or average stockholders’ equity, (vii) total stockholder return,
(viii) return on capital, (ix) return on assets or net assets, (x) return on
investment, (xi) revenue, (xii) produced tons, (xiii) delivered tons,
(xiv) reserve acquisitions, (xv) income or net income, (xvi) operating income or
net operating income, (xvii) operating profit or net operating profit,
(xviii) operating margin, (xix) return on operating revenue, (xx) market share,
(xxi) contract awards or backlog, (xxii) overhead or other expense reduction,
(xxiii) growth in stockholder value relative to the one- or two-year moving
average of the S&P 600 Smallcap Index, Bloomberg U.S. Coal Index, or other index
of which the Company is a part, (xxiv) credit rating, (xxv) strategic plan
development and implementation, (xxvi)

 

4



--------------------------------------------------------------------------------

succession plan development and implementation, (xxvii) retention of executive
talent, (xxviii) improvement in workforce diversity, (xxix) improvement in
safety records, (xxx) capital resource management plan development and
implementation, (xxxi) improved internal financial controls plan development and
implementation, (xxxii) corporate tax savings, (xxxiii) corporate cost of
capital reduction, (xxxiv) investor relations program development and
implementation, (xxxv) corporate relations program development and
implementation, (xxxvi) public policy accomplishments, (xxxvii) executive
performance plan development and implementation, and (xxxviii) tax provision
rate for financial statement purposes.

The Committee, in its sole discretion, may adjust any evaluation of performance
under a Performance Goal to take into account any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, and
(v) any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 (or in any replacement thereof) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year. A Performance Goal may include a threshold level of performance below
which no payment or vesting may occur, levels of performance at which specified
payments or specified vesting will occur, and a maximum level of performance
above which no additional payment or vesting will occur. Each of the Performance
Goals shall be determined, where applicable and except as provided above, in
accordance with generally accepted accounting principles. Prior to the payment
of any compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goal and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of Stock).

(v) “Performance Period” means the time period during which the Performance Goal
must be met in connection with a Performance-Based Compensation Award. Such time
period shall be set by the Committee.

(w) “Period of Restriction” means the period during which Restricted Stock or
Restricted Units are restricted as provided in the Plan.

(x) “Plan” means the Massey Energy Company 2006 Stock and Incentive Compensation
Plan, as herein described and as hereafter from time to time amended.

(y) “Restricted Stock” means an Award of Stock granted to a Participant pursuant
to Section 6.7 or 7.6 or Article VIII herein which is subject to restrictions
and forfeiture until the designated conditions for the lapse of the restrictions
are satisfied.

(z) “Restricted Unit” means an Award, designated as a Restricted Unit, which is
a bookkeeping entry granted to a Participant pursuant to Article IX herein and
valued by reference to the Fair Market Value of a Share, which is subject to
restrictions and forfeiture until the designated conditions for the lapse of the
restrictions are satisfied. A Restricted Unit is sometimes referred to as a
“Restricted Unit” or a “restricted stock unit.” Restricted Units represent an
unfunded and unsecured obligation of the Company, except as otherwise provided
for by the Committee.

 

5



--------------------------------------------------------------------------------

(aa) “Stock” or “Shares” means the common stock of the Company.

(bb) “Stock Appreciation Right” or “SAR” means an Award, designated as a stock
appreciation right, granted to a Participant pursuant to Article VII herein.

(cc) “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code (“Section 424(f) Corporation”) and any
partnership, limited liability company or joint venture in which either the
Company or Section 424(f) Corporation is at least a fifty percent (50%) equity
participant.

(dd) “Unrestricted Stock Award” means an award of Stock granted to a Participant
pursuant to Article X herein.

ARTICLE III

Administration

3.1 Administration of the Plan by the Committee. The Plan shall be administered
by the Committee which shall have all powers necessary or desirable for such
administration. The express grant in the Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee. In addition to any other powers and, subject to the provisions of the
Plan, the Committee shall have the following specific powers: (i) to determine
the terms and conditions upon which the Awards may be made and exercised;
(ii) to determine all terms and conditions of each Agreement, which need not be
identical; (iii) to construe and interpret the Agreements and the Plan; (iv) to
establish, amend or waive rules or regulations for the Plan’s administration;
(v) to accelerate the exercisability of any Award, the end of a Performance
Period or termination of any Period of Restriction or other restrictions imposed
under the Plan; and (vi) to make all other determinations and take all other
actions necessary or advisable for the administration of the Plan.

For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Award provide that it may be exercised only during employment or service or
within a specified period of time after termination of employment or service,
the Committee may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of employment or service or continuous employment or
service.

Subject to limitations under applicable law, the Committee is authorized in its
discretion to issue Awards and/or accept notices, elections, consents and/or
other forms or communications by Participants by electronic or similar means,
including, without limitation, transmissions through e-mail, voice mail,
recorded messages on electronic telephone systems, and other permissible
methods, on such basis and for such purposes as it determines from time to time.

 

6



--------------------------------------------------------------------------------

A majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting, 24 hours notice having been
given or waived, at which a quorum is present (in person or as otherwise
permitted by applicable law), or acts approved in writing by all of the
Committee without a meeting, shall be deemed the action of the Committee.

The Committee may designate the Secretary of the Company or other Company
employees to assist the Committee in the administration of the Plan, and may
grant authority to such persons to execute agreements evidencing Awards made
under this Plan or other documents entered into under the Plan on behalf of the
Committee or the Company.

3.2 Selection of Participants. The Committee shall have the authority to grant
Awards under the Plan, from time to time, to such Members, Non-Employee Service
Providers and/or Non-Employee Directors as may be selected by it. Each Award
shall be evidenced by an Agreement.

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding.

3.4 Requirements of Rule 16b-3 of the Exchange Act and Section 162(m) of the
Code. Notwithstanding any other provision of the Plan, the Board or the
Committee may impose such conditions on any Award, and amend the Plan in any
such respects, as may be required to satisfy the requirements of Rule 16b-3 of
the Exchange Act, as amended (or any successor or similar rule).

Any provision of the Plan to the contrary notwithstanding, and except to the
extent that the Committee determines otherwise: (i) transactions by and with
respect to officers and directors of the Company who are subject to
Section 16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply
with any applicable conditions of Rule 16b-3 of the Exchange Act;
(ii) transactions with respect to persons whose remuneration is subject to the
provisions of Section 162(m) of the Code shall conform to the requirements of
Section 162(m)(4)(C) of the Code; and (iii) every provision of the Plan shall be
administered, interpreted, and construed to carry out the foregoing provisions
of this sentence.

Notwithstanding any provision of the Plan to the contrary, the Plan is intended
to give the Committee the authority to grant Awards that qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code as well as
Awards that do not so qualify. Every provision of the Plan shall be
administered, interpreted, and construed to carry out such intention, and any
provision that cannot be so administered, interpreted, and construed shall to
that extent be disregarded; and any provision of the Plan that would prevent an
Award that the Committee intends to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code from so qualifying shall be administered,
interpreted, and construed to carry out such intention, and any provision that
cannot be so administered, interpreted, and construed shall to that extent be
disregarded.

 

7



--------------------------------------------------------------------------------

3.5 Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.

ARTICLE IV

Stock Subject to the Plan

4.1 Number of Shares Authorized for Issuance during Term of the Plan. Subject to
adjustment as provided in Section 4.4 herein and to the next paragraph of this
Section, the maximum aggregate number (the “Maximum Aggregate Number”) of Shares
that may be issued pursuant to Awards made under the Plan during the term of the
Plan stated in Section 1.3 shall not exceed the sum of (i) 3,500,000 and
(ii) that number of Shares that (A) are represented by restricted stock or
unexercised vested or unvested stock options which previously have been granted
and are outstanding under the Massey Energy Company 1988 Executive Stock Plan,
the Massey Energy Company Stock Plan for Non-Employee Directors, the Massey
Energy Company 1996 Executive Stock Plan, the Massey Energy Company 1997
Restricted Stock Plan for Non-Employee Directors, and the Massey Energy Company
1999 Executive Performance Incentive Plan as of the Effective Date and
(B) expire or otherwise lapse, are terminated or forfeited, are settled in cash,
or are withheld or delivered to the Company for tax purposes at any time after
the Effective Date. No awards shall be granted under the Massey Energy Company
1988 Executive Stock Plan, Massey Energy Company Stock Plan for Non-Employee
Directors, Massey Energy Company 1996 Executive Stock Plan, Massey Energy
Company 1997 Restricted Stock Plan for Non-Employee Directors, and the Massey
Energy Company 1999 Executive Performance Incentive Plan on or after the
Effective Date.

Except as provided in Sections 4.2 and 4.3 herein, only Shares actually issued
in connection with the exercise of, or as other payment for Awards, under the
Plan shall reduce the number of Shares available for future Awards under the
Plan. Awards settled in cash shall not count against the Maximum Aggregate
Number.

Stock that may be issued under the Plan may either be Shares reacquired by the
Company, including Shares purchased in the open market, authorized but unissued
Shares, Shares held in treasury, or Shares held in a grantor trust created by
the Company. Such Shares, however, shall count against the Maximum Aggregate
Number, except as provided in the foregoing paragraph.

 

8



--------------------------------------------------------------------------------

The Company, during the term of the Plan and thereafter during the term of any
outstanding Award which may be settled in Stock, shall reserve and keep
available a number of Shares sufficient to satisfy the requirements of the Plan.

4.2 Lapsed Awards or Forfeited Shares. If any Award granted under the Plan
terminates, expires, or lapses for any reason other than by virtue of exercise
of the Award, or if Shares issued pursuant to Awards are forfeited, any Stock
subject to such Award again shall be available for the grant of an Award under
the Plan.

4.3 Shares Used as Payment of Exercise Price or for Taxes. In the event a
Participant pays the Option Price for Shares pursuant to the exercise of an
Option with previously acquired Shares, the number of Shares available for
future Awards under the Plan shall be reduced only by the net number of new
Shares issued upon the exercise of the Option. In addition, in determining the
number of shares of Stock available for Awards, if Stock has been delivered or
exchanged by, or withheld from, a Participant as full or partial payment to the
Company for payment of withholding taxes, or if the number of shares of Stock
otherwise deliverable by the Company has been reduced for payment of withholding
taxes, the number of shares of Stock exchanged by or withheld from a Participant
as payment in connection with the withholding tax or so reduced by the Company
shall again be available for the grant of an Award under the Plan.

4.4 Capital Adjustments. If the outstanding securities of the class then subject
to the Plan are increased, decreased or exchanged for or converted into cash,
property or a different number or kind of shares or securities, or if cash,
property or shares or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, restructuring, reclassification, dividend
(other than a regular, quarterly cash dividend) or other distribution, stock
split, reverse stock split, spin-off or the like, or if substantially all of the
property and assets of the Company are sold, then (i) the Committee shall make
appropriate and proportionate adjustments in the number and class of Shares
subject to, or cash or other property that may be acquired pursuant to, each
outstanding Award and the Option Price therefor in such manner as the Committee
shall determine in order to retain the economic value or opportunity provided
immediately prior to the transaction for which the adjustment is made and
(ii) in all cases, unless the terms of such transaction shall provide otherwise,
the Committee may make appropriate and proportionate adjustments in the maximum
number and kind of shares or other securities, and the annual limits on and
aggregate number of Shares for which Awards, that may be issued pursuant to such
Awards thereafter granted under the Plan. Notwithstanding anything to contrary
in the foregoing, any such adjustment shall be made in such a manner that will
not affect the status of any Award intended to be excepted from treatment as
nonqualified deferred compensation under Section 409A of the Code, qualify as an
ISO under Section 422 of the Code or as “performance based compensation” under
Section 162(m) of the Code. No fractional interests will be issued under the
Plan resulting from any such adjustments.

 

9



--------------------------------------------------------------------------------

ARTICLE V

Eligibility

Persons eligible to participate in the Plan are (i) Members, (ii) Non-Employee
Service Providers and (iii) Non-Employee Directors. Multiple grants of Awards
under the Plan may be made in any calendar year to one or more Participants.

ARTICLE VI

Stock Options

6.1 Grant of Options. Subject to the terms and conditions of the Plan, the
Committee, at any time and from time to time, may grant Options under the Plan
(with one Option representing one Share) to Members, Non-Employee Service
Providers and Non-Employee Directors in such amounts as it shall determine;
provided, however, that (i) Non-Employee Service Providers and Non-Employee
Directors may only be granted Non-Qualified Stock Options, (ii) no Participant
may be granted Options in any calendar year for more than 400,000 Shares,
provided that only for purposes of qualifying for the performance-based
compensation exception under Section 162(m) of the Code, Options which are
awarded and then cancelled and Options for which the exercise price is lowered
both continue to count against this limit, and (iii) the aggregate Fair Market
Value (determined at the time the Award is made) of Shares with respect to which
any Participant may first exercise ISOs granted under the Plan during any
calendar year may not exceed $100,000 or such amount as shall be specified in
Section 422 of the Code and rules and regulations thereunder.

6.2 Option Agreement. Each Option grant shall be evidenced by an Agreement that
shall specify the type of Option granted, the Option Price (as hereinafter
defined), the duration of the Option, the number of Shares to which the Option
pertains, any conditions imposed upon the exercisability of Options in the event
of retirement, death, disability or other termination of employment or service,
and such other provisions as the Committee shall determine. The Agreement shall
specify whether the Option is intended to be an Incentive Stock Option within
the meaning of Section 422 of the Code, or a Non-Qualified Stock Option not
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Code; provided, however, that if an Option is intended to be an Incentive
Stock Option but fails to be such for any reason, it shall continue in full
force and effect as a Non-Qualified Stock Option. If an Option is intended to be
a Performance-Based Compensation Award, the terms and conditions thereof,
including the Performance Goal and Performance Period, shall be set forth in an
Agreement or in a subplan of the Plan which is incorporated by reference into an
Agreement and the requirements to satisfy or achieve the Performance Goal as so
provided therein shall be considered to be restrictions under the Plan.

6.3 Option Price. The Option Price of an Option shall be determined by the
Committee subject to the following limitations. The Option Price shall not be
less than 100% of the Fair Market Value of such Stock on the Grant Date. In
addition, an ISO granted to a Member who, at the time of grant, owns (within the
meaning of Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, shall have
an Option Price which is at least equal to 110% of the Fair Market Value of such
Stock on the Grant Date.

 

10



--------------------------------------------------------------------------------

6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine; provided, however, that no Option shall be exercisable after
the expiration of ten years from its Award Date. In addition, an ISO granted to
a Member who, at the time of grant, owns (within the meaning of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company, shall not be exercisable after the
expiration of five years from its Grant Date.

6.5 Exercisability. Options granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
determine, which need not be the same for all Participants.

6.6 Method of Exercise. Options shall be exercised by the delivery of a written
notice to the Company in the form prescribed by the Committee setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares and payment of (or an arrangement
satisfactory to the Company for the Participant to pay) any tax withholding
required in connection with the Option exercise. The Option Price shall be
payable to the Company in full either in cash, by delivery of Shares of Stock
valued at Fair Market Value at the time of exercise, or by a combination of the
foregoing, except as otherwise provided below.

To the extent permitted under the applicable laws and regulations, at the
request of the Participant and with the consent of the Committee, the Company
agrees to cooperate in a “cashless exercise” of an Option. The cashless exercise
shall be effected by the Participant delivering to a securities broker, selected
or approved by the Committee, instructions to exercise all or part of the
Option, including instructions to sell a sufficient number of shares of Stock to
cover the costs and expenses associated therewith.

As soon as practicable, after receipt of written notice and payment of the
Option Price and completion of payment of (or an arrangement satisfactory to the
Company for the Participant to pay) any tax withholding required in connection
with the Option exercise, the Company shall cause the appropriate number of
Shares to be issued in the Participant’s name, which issuance shall be effected
in book entry or electronic form, provided that issuance and delivery in
certificated form shall occur if the Participant so requests in writing or the
Committee so directs.

6.7 Restrictions on Stock Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities law, under the requirements of the New York
Stock Exchange or any stock exchange upon which such Shares are then listed and
under any blue sky or state securities laws applicable to such Shares. In the
event the Committee so provides in an Agreement pertaining to an Option, Stock
delivered on exercise of the Option may be designated as Restricted Stock or
Stock subject to a buyback right by the Company in the amount of, or based on,
the Option Price therefor or otherwise in the event the Participant does not
complete a specified service period after exercise.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, the Committee, at any time and from time to time, may grant Stock
Appreciation Rights under the Plan to Members and Non-Employee Service Providers
in such amounts as it shall determine; provided, however, that no Participant
may be granted more than 400,000 SARs in any calendar year; and provided,
further, that only for purposes of qualifying for the performance-based
compensation exception under Section 162(m) of the Code, SARs for which the Base
Value provided in Section 7.5 against which the stock appreciation is determined
is lowered continue to count against this limit.

7.2 SAR Agreement. Each SAR grant shall be evidenced by an Agreement that shall
specify the Base Value (as defined in Section 7.5), the duration of the SAR, the
number of Shares to which the SAR pertains, any conditions imposed upon the
exercisability of the SAR in the event of retirement, death, disability or other
termination of employment or service, and such other provisions as the Committee
shall determine. SARs granted under the Plan shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall
determine, which need not be the same for all Participants consistent with the
Plan. If a SAR Grant is intended to be a Performance-Based Compensation Award,
the Performance Goal and Performance Period shall be set forth in an Agreement
or in a subplan of the Plan which is incorporated by reference into an Agreement
and the requirements to satisfy or achieve the Performance Goal as so provided
therein shall be considered to be restrictions under the Plan.

7.3 Exercise of SARs. SARs may be exercised with respect to all or part of the
Shares upon whatever terms and conditions the Committee, in its sole discretion,
imposes upon such SARs. SARs shall be exercised by delivery to the Committee of
a notice of exercise in the form prescribed by the Committee.

7.4 Other Conditions Applicable to SARs. In no event shall the term of any SAR
granted under the Plan exceed ten years from the Grant Date. A SAR may be
exercised only when the Fair Market Value of a Share exceeds the Base Value (as
defined in Section 7.5).

7.5 Payment after Exercise of SARs. Subject to the provisions of the Agreement,
upon the exercise of SARs, the Participant is entitled to receive, without any
payment to the Company (other than applicable tax withholding when due), an
amount equal (the “SAR Value”) to the product of multiplying (i) the number of
Shares with respect to which the SAR is exercised by (ii) an amount equal to the
excess of (A) the Fair Market Value per Share on the date of exercise of the SAR
over (B) the “Base Value” of the SAR designated in the Agreement (which “Base
Value” shall be the Fair Market Value per Share on the Award Date or any amount
greater than such Fair Market Value stated as the Base Value in the Agreement).
The Agreement may provide for payment of the SAR Value at the time of exercise
or, on an elective or non-elective basis, for payment of the SAR Value at a
later date, adjusted (if so provided

 

12



--------------------------------------------------------------------------------

in the Agreement) from the date of exercise based on an interest, dividend
equivalent, earnings, or other basis (including deemed investment of the SAR
Value in Shares) set out in the Agreement (the “adjusted SAR Value”). The
Committee is expressly authorized to grant SARs which are deferred compensation
covered by Section 409A of the Code, as well as SARs which are not deferred
compensation covered by Section 409A of the Code.

Payment of the SAR Value or adjusted SAR Value to the Participant shall be made
(i) in Shares, valued at the Fair Market Value on the date of exercise in the
case of an immediate payment after exercise or at the Fair Market Value on the
date of settlement in the event of an elective or non-elective delayed payment,
(ii) in cash or (iii) in a combination thereof as determined or permitted by the
Committee, either at the time of the Award or, unless otherwise provided in the
applicable Agreement, thereafter, and as provided in the Agreement. Any payment
in Shares shall be effected in book entry or electronic form, provided that
issuance and delivery in certificated form shall occur if the Participant so
requests in writing or the Committee so directs.

7.6 Restrictions on Stock Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of a SAR under the
Plan as it may deem advisable, including, without limitation, restrictions under
applicable Federal securities law, under the requirements of the New York Stock
Exchange or any stock exchange upon which such Shares are then listed and under
any blue sky or state securities laws applicable to such Shares. In the event
the Committee so provides in an Agreement pertaining to a SAR, Stock delivered
on exercise of the SAR may be designated as Restricted Stock or Stock subject to
a buyback right by the Company in the amount of, or based on, the Base Value (as
defined in Section 7.5) therefor or otherwise in the event the Participant does
not complete a specified service period after exercise.

ARTICLE VIII

Restricted Stock

8.1 Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock under the Plan to such Members, Non-Employee Service Providers and
Non-Employee Directors and in such amounts as it shall determine; provided,
however, that no Participant may be granted more than 200,000 Shares of
Restricted Stock in any calendar year. Participants receiving Restricted Stock
Awards are not required to pay the Company therefor (except for applicable tax
withholding when due) other than the rendering of services. As determined by the
Committee, Shares of Restricted Stock may be issued in book entry or electronic
form or in certificated form.

Notwithstanding anything to the contrary in the foregoing, the Committee is
expressly authorized to make Awards of Restricted Stock based on a Member’s,
Non-Employee Service Provider’s or Non-Employee Director’s acquisition and/or
holding of Stock (including for this purpose any deemed investment in Stock) in
his individual capacity or under any nonqualified deferred compensation plan or
tax qualified plan (if permissible under applicable qualification rules of the
Code) maintained by the Company or a Subsidiary.

 

13



--------------------------------------------------------------------------------

8.2 Restricted Stock Agreement. Each Restricted Stock Award shall be evidenced
by an Agreement that shall specify the Period of Restriction, the number of
Shares of Restricted Stock granted, and the applicable restrictions (whether
service-based restrictions, with or without performance acceleration, and/or
performance-based restrictions) and such other provisions as the Committee shall
determine. If an Award of Restricted Stock is intended to be a Performance-Based
Compensation Award, the terms and conditions of such Award, including the
Performance Goal and Performance Period, which shall be no less than one year,
shall be set forth in an Agreement or in a subplan of the Plan which is
incorporated by reference into an Agreement and the requirements to satisfy or
achieve the Performance Goal as so provided therein shall be considered to be
restrictions under the Plan. If vesting of an Award of Restricted Stock is
intended to be service-based (whether solely service-based or service-based with
performance acceleration), the Award’s service-based vesting period shall be at
least three years, though the Award’s service-based vesting may occur ratably
over the course of such period (e.g. a three year service-based award may vest
one-third on each of the first, second and third anniversaries of the Grant
Date). Unless otherwise determined by the Committee, custody of Shares of
Restricted Stock maintained in certificated form shall be retained by the
Company until the termination of the restrictions pertaining thereto.

8.3 Other Restrictions. The Committee may impose such other restrictions under
applicable Federal or state securities laws as it may deem advisable, and may
legend the certificates representing Restricted Stock to give appropriate notice
of such restrictions.

8.4 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3 herein, each certificate representing Shares of
Restricted Stock issued pursuant to the Plan shall bear the following legend:

“The sale or other transfer of the shares of Massey Energy Company stock
represented by this certificate, whether voluntary, involuntary, or by operation
of law, is subject to certain restrictions on transfer set forth in the Massey
Energy Company 2006 Stock and Incentive Compensation Plan, in the rules and
administrative procedures adopted pursuant to such Plan, and in an associated
Restricted Stock Agreement. A copy of the Plan, such rules and procedures, and
the applicable Restricted Stock Agreement may be obtained from the Secretary of
Massey Energy Company.”

8.5 Removal of Restrictions. Except as otherwise provided in this Article,
Shares of Restricted Stock covered by each Award of, or payable in, Restricted
Stock made under the Plan shall become freely transferable by the Participant
after the last day of the Period of Restriction and, where applicable, after a
determination of the satisfaction or achievement on any applicable Performance
Goal by the Committee. The Shares of Stock shall remain in book entry or
electronic form, unless and until the Participant requests in writing, or the
Committee directs, for certificates evidencing the Shares to be issued. Such
Shares, having been released from the restrictions, shall not bear the
restrictive legends required by Section 8.3 or 8.4.

 

14



--------------------------------------------------------------------------------

8.6 Voting Rights. Unless otherwise provided in the Agreement, during the Period
of Restriction, Participants holding Shares of Restricted Stock granted
hereunder may exercise voting rights with respect to those Shares.

8.7 Dividends and Other Distributions. Unless otherwise provided in the
Agreement (which may or may not provide for the accumulation and payment of
dividends and other distributions made in cash or property other than Shares
until the Shares of Restricted Stock to which the dividends and other
distributions relates vest), during the Period of Restriction, Participants
entitled to or holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid in cash or
property other than Shares with respect to those Shares of Restricted Stock. If
any dividends or distributions are paid in Shares, such Shares shall be subject
to the same restrictions on transferability and the same rules for vesting,
forfeiture and custody as the Shares of Restricted Stock with respect to which
they were distributed. If provided in the Agreement and if a Participant timely
elects in accordance with the requirements for compliance with the nonqualified
deferred compensation provisions of Section 409A of the Code, Participants may
be given the right to elect to defer the receipt of such dividends and other
distributions until the Participant ceases employment or service with the
Company and its Subsidiaries, until a specified time or until the Shares of
Restricted Stock to which the dividends and other distributions relate vest.

ARTICLE IX

Restricted Units

9.1 Grant of Restricted Units. Subject to the terms and conditions of the Plan,
the Committee, at any time and from time to time, may grant Restricted Units
under the Plan (with one Restricted Unit representing one Share) to such
Members, Non-Employee Service Providers and Non-Employee Directors and in such
amounts as it shall determine; provided, however, that no Participant may be
granted more than 200,000 Restricted Units in any calendar year. Participants
receiving Restricted Unit Awards are not required to pay the Company therefor
(except for applicable tax withholding when due) other than the rendering of
services.

Notwithstanding anything to the contrary in the foregoing, the Committee is
expressly authorized to make Awards of Restricted Units based on a Member’s,
Non-Employee Service Provider’s or Non-Employee Director’s acquisition and/or
holding of Stock (including for this purpose any deemed investment in Stock) in
his individual capacity or under any nonqualified deferred compensation plan or
tax qualified plan (if permissible under applicable qualification rules of the
Code) maintained by the Company or a Subsidiary.

9.2 Restricted Unit Agreement. Each Restricted Unit Award shall be evidenced by
an Agreement that shall specify the Period of Restriction, the number of
Restricted Units granted, and the applicable restrictions (whether service-based
restrictions, with or without performance acceleration, and/or performance-based
restrictions) and such other provisions as the Committee shall determine. If an
Award of Restricted Units is intended to be a Performance-Based Compensation
Award, the terms and conditions of such Award, including the Performance Goal
and Performance Period, which shall be no less than one year, shall be set forth
in an

 

15



--------------------------------------------------------------------------------

Agreement or in a subplan of the Plan which is incorporated by reference into an
Agreement and the requirements to satisfy or achieve the Performance Goal as so
provided therein shall be considered to be restrictions under the Plan. If
vesting of an Award of Restricted Units is intended to be service-based (whether
solely service-based or service-based with performance acceleration), the
Award’s service-based vesting period shall be at least three years, though
vesting may occur ratably over the course of such period (e.g. a three year
service-based award may vest one-third on each of the first, second and third
anniversaries of the Grant Date).

9.3 Dividends and Other Distributions. Unless otherwise provided in the
Agreement (which may or may not provide for the current payment, or for the
accumulation subject to the same restrictions, vesting, forfeiture and payment
as the Restricted Units to which they are attributable, of dividends and other
distributions made in cash or property other than Shares), during the Period of
Restriction, Participants holding Restricted Units shall have no rights to
dividends and other distributions made in cash or property other than Shares
which would have been paid with respect to the Shares represented by those
Restricted Units if such Shares were outstanding. Unless otherwise provided in
the Agreement, if any deemed dividends or other distributions would be paid in
Shares, such Shares shall be considered to increase the Participant’s Restricted
Units with respect to which they were declared based on one Share equaling one
Restricted Unit. In addition, unless otherwise provided in the Agreement, during
the Period of Restriction, any such deemed dividends and other distributions for
which rights are provided but which are not paid currently shall be deemed
converted to additional Restricted Units based on the Fair Market Value of a
Share on the date of payment or distribution of the deemed dividend or
distribution. If provided in the Agreement and if a Participant timely elects in
accordance with the requirements for compliance with the nonqualified deferred
compensation provisions of Section 409A of the Code, Participants may be given
the right to elect to receive or defer the payment of any such deemed dividends
and other distributions until the Participant ceases employment or service with
the Company and its Subsidiaries, until a specified time or until the Restricted
Units to which the dividends and other distributions relate vest.

9.4 Payment after Lapse of Restrictions. Subject to the provisions of the
Agreement, upon the lapse of restrictions with respect to a Restricted Unit, the
Participant is entitled to receive, without any payment to the Company (other
than applicable tax withholding when due), an amount equal to the product of
multiplying (i) the number of Shares with respect to which the restrictions
lapse by (ii) the Fair Market Value per Share on the date the restrictions lapse
(such amount, the “RU Value”).

The Agreement may provide for payment of the RU Value at the time of vesting or,
on an elective or non-elective basis, for payment of the RU Value at a later
date, adjusted (if so provided in the Agreement) from the date of exercise based
on an interest, dividend equivalent, earnings, or other basis (including deemed
investment of the RU Value in Shares) set out in the Agreement (the “adjusted RU
Value”). The Committee is expressly authorized to grant Restricted Units which
are deferred compensation covered by Section 409A of the Code, as well as
Restricted Units which are not deferred compensation covered by Section 409A of
the Code.

 

16



--------------------------------------------------------------------------------

Payment of the RU Value or adjusted RU Value to the Participant shall be made
(i) in Shares, valued at the Fair Market Value on the date or dates the
restrictions on the Award lapse in the case of an immediate payment after
vesting or at the Fair Market Value on the date of settlement in the event of an
elective or non-elective delayed payment, (ii) in cash or (iii) in a combination
thereof as determined or permitted by the Committee, either at the time of the
Award or, unless otherwise provided in the applicable Agreement, thereafter, and
as provided in the Agreement. Any payment in Shares shall be effected in book
entry or electronic form, provided that issuance and delivery in certificated
form shall occur if the Participant so requests in writing or the Committee so
directs.

ARTICLE X

Unrestricted Stock

Grant of Unrestricted Stock Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Unrestricted
Stock Awards under the Plan to one or more Members and Non-Employee Service
Providers in such amount or amounts as it shall determine; provided, however,
that no Participant may be granted Unrestricted Stock Awards in any calendar
year for more than 200,000 Shares and that the aggregate number of Shares that
may be issued under the Plan as Unrestricted Stock Awards during the term of the
Plan shall not exceed 5% of the Maximum Aggregate Number of Shares as determined
in Section 4.1. Participants receiving Unrestricted Stock Awards are not
required to pay the Company therefor (except for applicable tax withholding when
due). Payment of a Unrestricted Stock Award shall be effected as soon as
practicable after the Award Date in book entry or electronic form, provided that
issuance and delivery in certificated form shall occur if the Participant so
requests in writing or the Committee so directs.

Notwithstanding anything to the contrary in the foregoing, the Committee is
expressly authorized to make Awards of Unrestricted Stock based on a Member’s,
Non-Employee Service Provider’s or Non-Employee Director’s acquisition and/or
holding of Stock (including for this purpose any deemed investment in Stock) in
his individual capacity or under any nonqualified deferred compensation plan or
tax qualified plan (if permissible under applicable qualification rules of the
Code) maintained by the Company or a Subsidiary.

ARTICLE XI

Incentive Awards

11.1 Incentive Award. Subject to the terms and conditions of the Plan, Incentive
Awards may be granted to Members and Non-Employee Service Providers at any time
and from time to time as shall be determined by the Committee. Each Incentive
Award will confer upon the Participant the opportunity to earn a future payment
tied to the level of achievement with respect to one or more performance
criteria established for a performance period of not less than one year. Each
Incentive Award shall contain provisions regarding (i) the target, minimum and
maximum amounts payable to the Participant as an Incentive Award, (ii) the
performance criteria and level of achievement versus these criteria which shall
determine the amount of such payment, (iii) the period as to which performance
shall be measured for establishing the amount of any payment, (iv) the timing of
any payment earned by virtue of

 

17



--------------------------------------------------------------------------------

performance, (v) restrictions on the alienation or transfer of the Incentive
Award prior to actual payment, (vi) forfeiture provisions, (vii) immediate
vesting provisions, and (viii) such further terms and conditions, in each case
not inconsistent with the Plan as may be determined from time to time by the
Committee. In establishing the provisions of Incentive Awards, the Committee may
refer to categories of such Awards as parts of a subplan or a “Program” under
the Plan, which names will not affect the applicability of this Plan. The
maximum amount payable as an Incentive Award may be a multiple of the target
amount payable, but the total of the maximum amount payable pursuant to that
portion of an Incentive Award granted under this Plan for any fiscal year to any
Participant that is intended to satisfy the requirements for “performance based
compensation” under Section 162(m) of the Code and that portion of an Incentive
Award granted under this Plan for any fiscal year that is not intended to
satisfy the requirements for “performance based compensation” under
Section 162(m) of the Code shall not exceed $10,000,000.

11.2 Performance Criteria. The Committee shall establish the performance
criteria and level of achievement versus the criteria which shall determine the
target and the minimum and the maximum amounts payable under an Incentive Award,
which criteria may be based on financial performance and/or personal performance
evaluations. The Committee may specify the percentage of the target Incentive
Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of an Incentive Award
that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Performance Goals selected by the Committee and
specified at the time required under Section 162(m) of the Code.

11.3 Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Award. The Committee may provide for or, subject to
such terms and conditions as the Committee may specify in the Incentive Award
Agreement and subject to the requirements of Section 409A of the Code, may
permit a Participant to elect for the payment of any Incentive Award to be
deferred to a specified date or dates or to an event. Payment of the amount to
which a Participant shall be entitled upon the settlement of an Incentive Award
shall be made in cash, Shares, property or a combination thereof as determined
by the Committee. Payment may be made in a lump sum or installments as
determined or permitted by the Committee in the Incentive Award Agreement.
Payment may be made (i) in Shares, valued at the Fair Market Value on the date
of settlement, (ii) in cash or (iii) in a combination thereof as determined or
permitted by the Committee, either at the time of the Award or, unless otherwise
provided in the applicable Agreement, thereafter, and as provided in the
Agreement. Any payment in Shares shall be effected in book entry or electronic
form, provided that issuance and delivery in certificated form shall occur if
the Participant so requests in writing or the Committee so directs.

11.4 Restrictions on Stock Transferability. The Committee may impose such
restrictions on any Shares acquired in connection with the settlement of an
Incentive Award under the Plan as it may deem advisable, including, without
limitation, restrictions under

 

18



--------------------------------------------------------------------------------

applicable Federal securities law, under the requirements of the New York Stock
Exchange or any stock exchange upon which such Shares are then listed and under
any blue sky or state securities laws applicable to such Shares. In the event
the Committee so provides in an Agreement pertaining to Incentive Award, Stock
delivered connection with the settlement of an Incentive Award may be designated
as Restricted Stock or Stock subject to a buyback right by the Company on such
basis as the Committee may provide in the event the Participant does not
complete a specified service period after vesting in the Award.

11.5 Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Award on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee in its sole
discretion shall determine.

ARTICLE XII

Change in Control

In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee; (ii) provide for the purchase or settlement of
any such Award by the Company, with or without a Participant’s request, for an
amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of such Participant’s rights had such
Award been currently exercisable or payable; (iii) make such adjustment to any
such Award then outstanding as the Committee deems appropriate to reflect such
Change in Control; or (iv) cause any such Award then outstanding to be assumed,
or new rights substituted therefor, by the acquiring or surviving corporation in
such Change in Control.

ARTICLE XIII

Modification, Extension and Renewal of Awards

Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Awards and may modify the
terms of an outstanding Agreement; provided that the exercise price of any Award
may not be lowered other than pursuant to Section 4.4 herein. In addition, the
Committee may accept the surrender of outstanding Awards granted under the Plan
or outstanding awards granted under any other equity compensation plan of the
Company and authorize the granting of new Awards pursuant to the Plan in
substitution therefor so long as the new or substituted awards do not specify a
lower exercise price or Base Value than the surrendered Awards or awards and are
not of a different type (with Options and SARs being one type and thus not
eligible to be exchanged for any Award other than Options or SARs), and
otherwise the new Awards may specify a longer term than the surrendered Awards
or awards, may provide for more rapid vesting and exercisability than the
surrendered Awards or awards, and may contain any other provisions that are
authorized by the Plan. Notwithstanding the foregoing, however, no modification
of an Award, shall, without the consent of the Participant, adversely affect the
rights or obligations of the Participant.

 

19



--------------------------------------------------------------------------------

ARTICLE XIV

Amendment, Modification and Termination of the Plan

14.1 Amendment, Modification and Termination. At any time and from time to time,
the Board may terminate, amend, or modify the Plan. Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Stock
is then listed or reported, by any regulatory body having jurisdiction with
respect thereto or under any other applicable laws, rules or regulations.

14.2 Awards Previously Granted. No termination, amendment or modification of the
Plan herein shall in any manner adversely affect any Award theretofore granted
under the Plan, without the written consent of the Participant.

ARTICLE XV

Withholding

15.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of the Plan or any
Agreement.

15.2 Stock Withholding. With respect to withholding required upon the exercise
of Non-Qualified Stock Options, or upon the lapse of restrictions on Restricted
Stock, or upon the occurrence of any other taxable event with respect to any
Award, Participants may elect, subject to the approval of the Committee, or the
Committee may require Participants to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares of Stock having a Fair
Market Value equal to the amount required to be withheld. The value of the
Shares to be withheld shall be based on the Fair Market Value of the Shares on
the date that the amount of tax to be withheld is to be determined. All
elections by Participants shall be irrevocable and be made in writing and in
such manner as determined by the Committee in advance of the day that the
transaction becomes taxable.

ARTICLE XVI

Successors

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

20



--------------------------------------------------------------------------------

ARTICLE XVII

General

17.1 Requirements of Law. The granting of Awards and the issuance of Shares of
Stock under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or
self-regulatory organizations as may be required.

17.2 Effect of the Plan. The establishment of the Plan shall not confer upon any
Member, Non-Employee Service Provider or Non-Employee Director any legal or
equitable right against the Company, a Subsidiary or the Committee, except as
expressly provided in the Plan. The Plan does not constitute an inducement or
consideration for the employment or service of any Member, Non-Employee Service
Provider or Non-Employee Director, nor is it a contract between the Company or
any of its Subsidiaries and any Member, Non-Employee Service Provider or
Non-Employee Director. Participation in the Plan shall not give any Member,
Non-Employee Service Provider or Non-Employee Director any right to be retained
in the service of the Company or any of its Subsidiaries. Except as may be
otherwise expressly provide in the Plan or in an Agreement, no Member,
Non-Employee Service Provider or Non-Employee Director who receives an Award
shall have rights as a shareholder of the Company prior to the date Shares are
issued to the Participant pursuant to the Plan, regardless of whether such
Shares are held in book entry or electronic form or in certificated form.

17.3 Creditors. The interests of any Participant under the Plan or any Agreement
are not subject to the claims of creditors and may not, in any way, be assigned,
alienated or encumbered.

17.4 Governing Law. The Plan, and all Agreements hereunder, shall be governed,
construed and administered in accordance with and governed by the laws of the
State of Delaware and applicable federal law. The Committee may provide that any
dispute as to any Award shall be presented and determined in such forum as the
Committee may specify, including through binding arbitration. Any reference in
this Plan or in an Agreement evidencing any Award to a provision of law or to a
rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.

17.5 Conflicts between the Plan and an Agreement. In the event of a conflict
between the Plan and an Agreement, the terms of the Plan shall control.

17.6 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

17.7 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.

 

21



--------------------------------------------------------------------------------

17.8 Transferability. Except for family transfers authorized in this Section
(but only if the Agreement evidencing an Award, or an amendment thereto
authorized by the Committee, expressly states that it is transferable as
provided herein), no Award granted under the Plan, nor any interest in such
Award, may be sold, assigned, conveyed, gifted, pledged, hypothecated or
otherwise transferred in any manner, other than by will or the laws of descent
and distribution, prior to the vesting or lapse of any and all restrictions
applicable to any Shares issued under an Award. The Committee may in its sole
discretion grant an Award (other than an ISO) or amend an outstanding Award
(other than an ISO) to provide that the Award is transferable or assignable to a
member or members of the Participant’s “immediate family,” as such term is
defined under Exchange Act Rule 16a-l(e), or to a trust for the benefit solely
of a member or members of the Participant’s immediate family, or to a
partnership or other entity whose only owners are members of the Participant’s
family; provided that following any such transfer or assignment the Award will
remain subject to substantially the same terms applicable to the Award while
held by the Participant, as modified as the Committee in its sole discretion
shall determine appropriate, and the Participant shall execute an agreement
agreeing to be bound by such terms.

17.9 Termination of Employment or Service. Unless otherwise provided in the
Agreement pertaining to an Award, in the event that a Participant terminates his
employment or service with the Company and its Subsidiaries for any reason, then
the unvested portion of such Award shall automatically be forfeited to, and be
acquired at no cost by, the Company. Unless otherwise provided in the Agreement
pertaining to an Award, in determining cessation of employment or service,
transfers between the Company and/or any Subsidiary shall be disregarded, and
changes in status between that of a Member, a Non-Employee Service Provider and
a Non-Employee Director shall be disregarded. The Committee may provide in an
Agreement made under the Plan for vesting of Awards in connection with the
termination of a Participant’s employment or service on such basis as it deems
appropriate, including, without limitation, any provisions for vesting at death,
disability, retirement or in connection with a Change in Control with or without
the further consent of the Committee. The Agreements evidencing Awards may
contain such provisions as the Committee may approve with reference to the
effect of approved leaves of absence.

17.10 Registration and Other Laws And Regulations. The Plan, the grant and
exercise of Awards hereunder, and the obligation of the Company to sell, issue
or deliver Shares under such Awards, shall be subject to all applicable federal,
state and foreign laws, rules and regulations and to such approvals by any
governmental or regulatory agency as may be required. The Company shall not be
required to register in a Participant’s name or deliver any Shares prior to the
completion of any registration or qualification of such Shares under any
federal, state or foreign law or any ruling or regulation of any government body
which the Committee shall, in its sole discretion, determine to be necessary or
advisable.

No Option shall be exercisable unless a registration statement with respect to
the Option is effective or the Company has determined that such registration is
unnecessary. Unless the Awards and Shares covered by the Plan have been
registered under the

 

22



--------------------------------------------------------------------------------

Securities Act of 1933, as amended, or the Company has determined that such
registration is unnecessary, each person receiving an Award and/or Shares
pursuant to any Award may be required by the Company to give a representation in
writing that such person is acquiring such Shares for his or her own account for
investment and not with a view to, or for sale in connection with, the
distribution of any party thereof.

17.11 Beneficiary Designation. Each Participant shall have the right to notify
the Committee in writing in a form acceptable to the Committee of any
designation of a successor in interest (a “Beneficiary”) to receive, if alive,
benefits under the Plan or, if permitted by the Committee, with respect to any
Award in the event of his death. Such designation may be changed from time to
time by notice in writing to the Committee in a form acceptable to the
Committee. If a Participant dies without having designated a Beneficiary, or if
the Beneficiary so designated has predeceased the Participant or cannot be
located by the Committee within one year after the date when the Committee
commenced making a reasonable effort to locate such Beneficiary, then the
executor or the administrator of the Participant’s estate shall be deemed to be
his Beneficiary. Any Beneficiary designation may include multiple, contingent or
successive Beneficiaries and may specify the proportionate distribution to each
Beneficiary. If a Beneficiary shall survive the Participant, but shall die
before the entire benefit payable to such Beneficiary has been distributed, then
absent any other provision by the Participant, the unpaid amount of such benefit
shall be distributed to the estate of the deceased Beneficiary. If multiple
Beneficiaries are designated, absent provisions by the Participant, those named
or the survivors of them shall share equally any benefits payable under the
Plan. Any Beneficiary, including the Participant’s spouse, shall be entitled to
disclaim any benefit otherwise payable to him under the Plan.

17.12 Nonqualified Deferred Compensation Plan Omnibus Provision. It is intended
that any compensation, benefits or other remuneration which is provided pursuant
to or in connection with the Plan which is considered to be nonqualified
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. For purposes of Sections 4.4,
6.5, 7.3, and 8.5 and Articles XII, XIII, and XIV, actions taken by the Board or
the Committee, as applicable, shall be undertaken in a manner that either
(a) will not negatively affect the status of any compensation, benefits or other
remuneration intended to be excepted from treatment as deferred compensation
subject to Section 409A of the Code, or (b) will otherwise comply with
Section 409A of the Code. The Committee is authorized to amend any Agreement and
to amend or declare void any election by a Participant as may be determined by
it to be necessary or appropriate to evidence or further evidence required
compliance with Section 409A of the Code.

For purposes of this Plan and the Agreements, unless otherwise provided in the
Agreement, where the Agreement provides nonqualified deferred compensation
subject to Section 409A of the Code, termination of employment or service will
be read to mean a “separation from service” within the meaning of Section 409A
of the Code where it is reasonably anticipated that no further services would be
performed after that date or that the level of bona fide services Participant
would perform after that date (whether as an employee or independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed over the immediately preceding thirty-six
(36)-month period (or if less, the period of the Participant’s employment or
service).

 

23



--------------------------------------------------------------------------------

Where an Agreement provides nonqualified deferred compensation subject to
Section 409A of the Code, payments or settlement in connection with a separation
from service payment event will be delayed, to the extent applicable, until six
months after the separation from service or, if earlier, the Participant’s
death, if the Participant is a key employee of a publicly traded corporation
under Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payment or settlement which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled.

Where an Agreement provides or may provide nonqualified deferred compensation
subject to Section 409A of the Code, no elective deferral of payment or
settlement of the Award to which the Agreement relates shall be permitted unless
the election deferral provisions therefore are set out in the Agreement or in
another written document authorized by the Committee in accordance with the
election requirements of Section 409A of the Code.

 

24